Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 1 of 18




                EXHIBIT A
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 2 of 18




STATE OF NORTH CAROLINA.                             IN THE GENERAL COURT OF JUSTICE
                                                           SUPER OR COU5DIV~$ION
COUNTY OF IREDELL                                                   CVs          ;
                                                                                !.~                     d

                                                               .                       !       ,• ~~   `~~




Jared Stone, as Public Administrator for the                                      .V
                                                                                                ~
                                                                                               ` 1
Estate of Anthony Edward Lamattina,
                                                                                           \
                                       Plaintiff,               COMPLAINT
                                                           FOR WRONGFUL DEATH
 V.

LLH MRS Master RE, LLC, Lineage
Logistics, LLC, Primus Builders, Inc.,
Republic Refrigeration Incorporated & The
Innovative Contracting Group, LLC,

                                    Defendants.




       NOW COMES the Plaintiff, Jared Stone, as Public Administrator for the estate of Anthony

Edward Lamattina, complaining of the defendants, and hereby states as follows:

                                            PARTIES

       1.      Anthony Edward Lamattina ["Mr. Lamattina], deceased, was born on November

29, 1989. He was the only child of Gayann Marie (Dressler) Lamattina and Vincent Michael

Lamattina. He died on January 10, 2020. According to the death certificate issued by the State of

North Carolina, Iredell County, Office of Registrar of Deeds, the immediate cause of death was

listed as, "cutaneous + inhalation chemical injuries."

       2.      By all accounts, Mr. Lamattina endured extreme pain and suffering prior to his

death. Mr. Lamattina's death was easily and utterly avoidable had the above defendants met their

duties of care each of them separately to Mr. Lamattina.
                Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 3 of 18



    ty
'               3.      Jared Stone was appointed Public Administrator of the Estate of Anthony Edward

         Lamattina by James Lee Mixon III, Ex Officio Judge of Probate, Iredell County Clerk of Superior

         Court. Jared Stone serves as the duly appointed Public Administrator of the Estate of Anthony

         Edward Lamattina and he is the Plaintiff in this action for Wrongful Death.

                4.      At the time of his death, Mr. Lamattina was an employee of P3 Advantage Inc. ["P3

         Advantage"] and was working in the course and scope of his employment with P3 Advantage, and

         in furtherance of P3 Advantage's business.

                5.      Mr. Lamattina, through his next of kin, initiated a workers compensation claim for

         death benefits in North CaroIina against P3 Advantage, as the Employer. The matter was under

         the jurisdiction of the North Carolina Industrial Commission, IC file # 20-705996. P3 Advantage

         filed an "Employer's Admission of Employee's Right to Compensation," with the North Carolina

         Tndustrial Commission, pursuant to N.C. Gen. Stat. § 97-18(b), and has paid death benefits under

         this act. The North Carolina Tndustrial Commission has jurisdiction to approve any settlement

         obtained by the Plaintiff against the defendants in this lawsuit.

                 6.     LLH MRS Master RE, LLC ["LLH"] is a limited liability corporation, incorporated

         in Delaware, that operates and owns property in North Carolina. At all times relevant to Plaintiffs

         Complaint, LLH owned the property and cold storage and refrigeration warehouse located at or

         near 337 Taylorsville Hwy, Statesville, North Carolina [the "Facility"]. LLH was in at least partial

         possession of and in partial control over portions of the Facility at all times relevant to Plaintiff s

         Complaint.

                 7.      The registered agent in North Carolina for LLH is Corporation Service Company

         at 2626 Glenwood Avenue, Suite 550, Raleigh, NC 27608.




                                                            2
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 4 of 18




       8.      Lineage Logistics, LLC ["Lineage Logistics"] is a limited liability corporation,

incorporated in Delaware, that does business in Iredell County, North Carolina. At all times

relevant to Plaintiffs Complaint, Lineage Logistics was a leasee and/or possessor of the Facility

and was conducting business and operating out of the Facility. Lineage Logistics was in at ieast

partial possession of and in partial control over portions of the Facility at all times relevant to

Plaintiff's Complaint.

       9.      The registered agent for Lineage Logistics in North Carolina is Corporation Service

Company, 2626 Glenwood Avenue, Suite 550, Raleigh, NC 27609: .

        10.     Primus Builders, Inc. ["Primus"] is a corporation with principal offices located in

the State of Georgia and conducts business in North Carolina. At the time of Mr. Lamattina's

Wrongful Death, Primus was working, upon information and belief, as the general contractor for

a major renovation project to an approximate 54,000 pound anhydrous ammonia refrigeration

system at the Facility. The renovation project described in this paragraph is referred to hereafter

as the "Project." As such, it was in possession over and in at least partial control of the Facility at

the time of Mr. Lamattina's Wrongful Death.

        11.     Primus's registered agent in North Carolina is Corporation Service Company, 2626

Glenwood Ave., Suite 550, Raleigh, NC 27608.

        12.     Republic Refrigeration Incorporated ["Republic Refrigeration"] is a North Carolina

corporation with its principal place of business in North Carolina. At all times relevant to

Plaintiff's Complaint, it was performing work on the Project, upon information and belief, as a

contractor or subcontractor. As such, it was in possession over and in at least partial control of the

Facility at the time of Mr. Lamattina's Wrongful Death.




                                                   3
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 5 of 18




       13.     The registered agent for Republic Refrigeration in North Carolina is Walter F.

Teeter. His address, is 2810 Gray Fox Road, Monroe, NC 28110-8422.

       14.     The Innovative Contracting Group, LLC ["Innovative"] is a North Carolina limited

liability company with its principal place of business in North Carolina. At all times relevant to

Plaintiff's Complaint, Innovative was performing work on the Project, upon information and

belief, as a contractor or subcontractor. As such, it was in possession over and in at least partial

control of the Facility at the time of Mr. Larnattina's Wrongful Death.

       15.     The registered agent for Innovative is Donnie McNeil, 6368 Crestline Road,

Laurinburg, NC 28352-1788,


                                         JURISDICTION


        16.    Jurisdiction and venue are proper because all acts and omissions of the defendants

occurred in Iredell County, North Carolina. All defendants conduct business in North Carolina.

Mr. Lamattina's death occurred in Iredell County, North Carolina. Plaintiff was appointed public

administrator of Mr. Lamattina's estate in Iredell County, North Carolina.


                                              FACTS


        17.    On January 10, 2020, Mr. Lannattina was an employee of P3 Advantage working at

the Facility in the course and scope of his employment with P3 Advantage. All work performed

by Mr. Lamattina on this day was done in furtherance of P3 Advantage's business. P3 Advantage,

upon information and belief, had a contract with Primus to provide certain services and/or labor

for Primus's use on various projects.

        18.    P3 Advantage, as Mr. Lamattina's employer; issued Mr. Lamattina W-2s and

earning summaries under its name. P3 Advantage reported to the IRS and Georgia Department of

                                                 4
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 6 of 18




Revenue that Mr. Lamattina was its employee. Upon information and belief, only P3 Advantage

retained the authority to hire and/or fire Mr. Lamattina. Mr. Lamattina did not have a contract for

hire with any other entity.

       19.     Upon information and belief, at all times relevant to Plaintiff's Complaint, Mr.

Lamattina was supervised by a foreman who was an employee of P3 Advantage ["Foreman"]. It

was the expectation of P3 Advantage, that Mr. Lamattina would follow the directions of this

Foreman.

       20.     Upon information and belief, Mr. Lamattina's employer, P3 Advantage, was

working under a contract or agreement with Primus to perform certain work and/or provide certain

labor as requested by Primus. The facts and circumstances of this case will reveal that at no time

relevant to Plaintiff's Complaint was Primus a special or joint employer of Mr. Lamattina.

       21.     At all times relevant to Plaintiff 5 Complaint, LLH was the legal owner of an

approximately 54,000 pound anhydrous ammonia refrigeration system [the "System"]. LLH knew

that the System contained pressurized anhydrous ammonia within its infrastructure and posed a

severe risk of serious injury or death to those working on or around the System.

       22.     At all times relevant to Plaintiff s Complaint, Linage Logistics was a leasee and

operator of the Facility, which included the System. Lineage Logistics knew that the System

contained pressurized anhydrous arnmonia within its infrastructure and posed a severe risk of

serious injury or death to those working on or around the System.

       23.     Relevant to Plaintiff's Complaint, LLH and/or Linage Logistics undertook to

implement a major renovation of the System. This decision to renovate the System resulted in

entering in to a contract or contracts with others to work on the Project.




                                                 9
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 7 of 18




       24.     Primus Builders, Republic Refrigeration, and Innovative knew or should have

known that their particular scopes of work involved working in the area of, on, or near the System

and that the System contained pressurized anhydrous ammonia within its infrastructure and posed

a severe risk of serious injury or death to those working on or around the Systern.

       25.     At all times relevant to Plaintiff's Complaint, it was foreseeable to all defendants

that there were many workers and individuals working on, or associated with, the Project, and

working in the vicinity of the System; and that if they failed to perform their scope of work within

the standards of care and failed to maintain their work area free from hazards, people, such as Mr.

Lamattina, could be seriously injured or killed.

       26.     Anhydrous ammonia is commonly used in cold storage, refrigeration, and flash

freezing operations.

       27.     Anhydrous ammonia is an extremely hazardous chemical and is a known inhalation

or toxic inhalation hazard.

       28.     Anhydrous Ammonia is considered a high health hazard because it is corrosive to

the skin, eyes, and lungs. Exposure to 300 ppm is immediately dangerous to life and health.

       29.     At all times relevant to Plaintiffs Complaint, LLH and Linage Logistics understood

the inherent danger pressurized anhydrous ammonia presented to those working in or around the

System.

       30.     At all times relevant to Plaintiff's Complaint, Primus, Republic Refrigeration, and

Innovative understood the inherent danger pressurized anhydrous ammonia presented to those

working in or around the System.

       31.     Despite knowing and understanding the dangers caused by the pressurized

anhydrous ammonia in the System associated with their scope of work on the Project and located



                                                   6
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 8 of 18




at the Facility, Primus, Republic Refrigeration and Innovative each undertook an active and

positive affirmative course of conduct in performing work at the Project.

       32.     At all times relevant to Plaintiff's Complaint, each of the defendants maintained at

least partial control over certain areas of the Facility where dangerous pressurized anhydrous

ammonia was located.

       33.     On 7anuary 10, 2020, LLH and Lineage Logistics allowed individuals to work on

or near the System at the Facility without first assuring that the anhydrous ammonia in the area

where they wanted work performed was not purged, shut off, locked out --tagged out, or otherwise

eliminated.

       34.     In addition, at all times relevant to Plaintiff's Complaint, neither LLH nor Lineage

Logistics took reasonable steps to select competent contractors who were qualified and had the

requisite experience to work on the Project due to the presence of dangerous pressurized anhydrous

ammonia in the System.

       35.     The defendants active course of conduct, resulted in the emergency exit(s) located

in the Project area at the Facility to be impeded, blocked, and totally inadequate to allow for an

unimpeded exit should the Facility experience an anhydrous ammonia release emergency.

       36.     Prior to Mr. Lamattina's death, Lineage Logistics suffered a similar anhydrous

ammonia leak emergency during a renovation or construction project at one of its facilities located

in a state other than North Carolina. Zustead of learning from this experience and implementing

reasonable measures to provide for the safety of its lawful visitors, Lineage Logistics continued to

take improper measures to protect its lawful visitors from unreasonable risks of harm.

       37.     At all time relative to Plaintiff's Complaint, Primus, Republic Refrigeration, and

Innovative each, while undertaking an active course of conduct in performing their scope of work



                                                 7
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 9 of 18




on the Project, did not take reasonable measures to properly purge or eliminate the anhydrous

ammonia from their area of work. Nor did these defendants supply its workers with the proper

safety equipment for those working around this hazard. Instead, these defendants instructed and

directed their workers to perforrn construction and/or demolition work in close proximity of this

known danger.

       38.      In addition, directing a major renovation of, and performing work in and on

conductors or pipes containing large amounts of anhydrous ammonia, a known hazardous

chemical, is an inherently dangerous activity under the circumstances present in this case.

       39.      On or about January 10, 2020, Mr. Lamattina was instructed by P3 Advantage's

Foreman to perform certain labor tasks for the benefit of Primus pursuant to Primus' contract and

scope of work on the Project. The work as directed by Primus involved, while on a lift 30-40 feet

in the air, to open a wall as part of their demolition process.

        40.     Upon information and belief, Primus took on the responsibility to train and or

educate Mr. Lamattina about the dangers associated with the work on the Project. However,

Primus utterly failed to warn Mr. Lamattina of, or otherwise failed take reasonable precautions not

to expose him to the dangers of pressurized anhydrous ammonia while working on the Project.

        41.     Upon information and belief, as the Foreman and Mr. Lamattina opened up the wall

in question, they observed ice behind the wall. Said ice began melting onto the area below where

others were working.

        42.     Unbeknown to either the Foreman or Mr. Lamattina, the ice that was observed on

the piping or coils in their work area that contained hazardous pressurized anhydrous ammonia.

        43.     The area where Mr. Lamattina was performing labor on January 10, 2020, was

within part of the Facility controlled (at least in part) by LLH and Lineage Logistics AND part of


                                                   8
      Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 10 of 18




the Facility that was controlled (at least in part) by Primus, Republic Refrigeration, and Innovative

as part of their scopes of work on the Project.

       44.     Upon information and belief, as part of performing their respective scopes of work

on the Project, none of the defendants took any reasonable measures to train its workers about the

presence of pressurized anhydrous ammonia and the hazards this chemical posed to them and

others nearby during their work.

       45.     Upon information and belief, at the request of a lawful visitor at the Facility, the

Foreman instructed or gave his consent for Mr. Lamattina to break away the ice that was present

in the defendants' area of work in order to prevent melting ice water dropping on to those working

below the lift on behalf of the defendants.

        46.    Upon information and belief, the Foreman, Mr. Lamattina, or both of them starting

knocking off the ice from the above mentioned piping and/or coils.

        47.    Suddenly and without warning to the Foreman and Mr. Lamattina, the System in

the area were the defendants were performing their scope of work on the Project, experienced a

pressurized anhydrous ammonia leak.

        48.    Upon information and belief, Mr. Lamattina was sprayed in the face. Because the

injuries from pressurized anhydrous ammonia are well documented, he would have immediately

experienced severe pain and suffering as the ammonia burned his skin, his eyes, his mouth, his

respiratory tract, and most all other areas of his body.

        49.     In an effort to avoid the ammonia, Mr. Lamattina attempted to remove his shirt and,

upon information and belief, jumped off the lift that may have malfunctioned.




                                                  9
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 11 of 18




       50.        Upon information and belief, chaos ensued and there was no reasonably adequate

safety plan in place that would have allowed the swift and required, unobstructed exit from the

hazardous site.

       51.        After experiencing severe pain and suffering due to being exposed to pressurized

anhydrous ammonia, Mr. Lamattina, upon information and belief, attempted to shield himself from

further injury and attempted to escape. Upon information and belief, he was able to take off his

shirt in an attempt to avoid the chemical and it is believed he jumped off of the lift. Due, at least

in part, to the lack of a safety and unobstructed exit plan caused to the joint affirmative acts of the

defendants, Mr. Lamattina, upon information and belief, was unable to escape and succumbed to

his injuries. He died at the scene.

        52.       Emergency responders from several state, local, and federal agencies responded to

the hazardous amrnonia leak. The immediately instituted a rescue mission. Many of the other

workers at the Facility were trapped due to the lack of a safe exit escape route.

        53.       The rescue team was able to rescue certain survivors. However, Mr. Lamattina was

not among them. His body was recovered by the rescue team within the Facility.

        54.       In addition the immediate area, the anhydrous ammonia release contaminated the

Facility and the surrounding area.

        55.       The North Carolina Department of Labor, Occupational Safety and Health Division

investigated the incident and cited several of the defendants — Lineage Logistics, Primus, and

Republic Refrigeration with multiple Serious Violations. These Serious Violations constituted a

course of conduct and standard of care that each violator breached. Each defendant, with the

exception of LLH and Innovative, was given a Serious Violations for their bad conduct and breach

of the required standards of care.


                                                  10
      Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 12 of 18




       56.     For example, Primus was cited for and conunitted a Serious Violation of NC OSH

rules for "[p]rior to the beginning of demolition work, the hazard of stored chemical energy from

anhydrous ammonia in the piping and evaporator of the blast freezer was not eliminated."

       57.     In another exainple, Lineage Logistics was cited for and committed a Serious

Violation of NC OSH rules because it "did not develop and implement safe work practices such

as, but not limited to, purging the evaporator unit's ammonia lines, prior to demolition.."

       58.     By way of a last example, Republic Refrigeration Incorporated was cited for and

committed a Serious Violation of NC OSH rules because it did "verify each employee's training

in safe worlc practices to isolate and purge a blast freezer being decommissioned."

       59.     These were only a smalI portion of the NC OSH Serious Violations that Primus,

Lineage Logistics, and Republic Refrigeration committed and were cited for due to their

negligence, gross negligence, and willful and wanton conduct.


                     FIRST CLAIM OF RELIEF — PREMISES LIABILITY


       60.     Plaintiff refers to and hereby incorporates all of his previous paragraphs of the

Complaint as if they were set forth herein verbatim.

        61.    Defendants LLH and Lineage Logistics, as owner and/or possessor of the Facility,

each owed a duty to exercise reasonable care to provide for the safety for alI Iawful visitors, such

as Mr. Lamattina, at the Facility.

        62.    Primus, as the general contractor on the project, additionally owed a duty to

exercise reasonable care to provide for the safety for all lawful visitors, such as Mr. Lamattina,

working in the area and in the scope of Primus's general contract.




                                                11
      Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 13 of 18




       63.       LLH and Lineage Logistics are required to use ordinary care to keep the premises

in a reasonably safe condition for lawful visitors, such as Mr. Lamattina, who use the premises in

a reasonable and ordinary manner.

       64.       Primus as general contractor and possessor of the area of the work under its general

contract also is required to use ordinary care to keep the premises in a reasonably safe condition

for lawful visitors, such as Mr. Lamattina, who use the premises in a reasonable and ordinary

manner.

       65.       Additionally LLH, Lineage Logistics, and Primus owed its lawful visitors, such as

Mr. Lamattina, a duty to exercise ordinary care to furnish reasonable protection against the

consequences of hidden dangers known or which out to be known by them.

       66.       LLH, Lineage Logistics, and Primus owed its lawful visitors, such as Mr.

Lamattina, a duty to rnake reasonable inspections to ascertain the existence of hidden dangers

known to them such as the presence of pressurized anhydrous ammonia in the System.

        67.      LHH, Lineage Logistics, and Primus owed its lawful visitors, such as Mr.

Lamattina, a duty to create a safety plan and to implement reasonable escape routes and exits

should the Facility experience a hazardous event, such as a pressurized anhydrous ammonia

release.

        68.      In addition, LLH, Lineage Logistics, and Primus also owe a duty to Mr. Lamattina

to make reasonable inspections and correct unsafe conditions.

           69.   LLH, Lineage Logistics, and Primus breached their duties owed to Mr. Lamattina

by creating and failing to mitigate the hazard of pressurized anhydrous ammonia within the

System, and then subjecting him to, the pressurized anhydrous ammonia contained in the System.




                                                  12
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 14 of 18




       70.     LLH, Lineage Logistics, and Primus breached their duty to Mr. Lamattina to

exercise reasonable care to provide for the safety for Mr. Lamattina in other ways that may be

shown during the trial of this matter.

        71.    Said breaches by LLH, Lineage Logistics, and Primus was a proximate cause of

Mr. Lamattina's suffering and subsequent Wrongful Death and a proximate cause of Plaintiff's

damages.


  SECOND CLAIlVI OF RELIEF — NEGLIGENCE, GROSS NEGLIGENCE, WILFUL AND
                             WANTON CONDUCT


        72.     Plaintiff refers to and hereby incorporates all of his previous paragraphs of the

 Complaint as if they were set forth herein verbatim.

        73.     All defendants owed Mr. Lamattina a duty of reasonable care while performing

each of their scopes of work on the Project.

        74.     Upon undertaking an active or positive course of conduct, the defendants owed to

Mr. Lamattina a duty to exercise ordinary care to protect him from harm known or that could be

reasonably known.

        75.     In addition, these defendants working on the Project has a common law duty to

perform the work under their contract or agreement within the standards of care to avoid injuring

those within their area of their work.

        76.     The defendants, and each of them, in failing to identify and eliminate the anhydrous

 ammonia hazard within at least their area and scope of work, committed affirmative acts that

 created and increased the hazard to others posed by this dangerous chemical.




                                                 13
       Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 15 of 18




       77.     Tn addition, each defendant in concert with one another created a chaotic work
                                                                                       cause of the
environment that was a proximate cause of the ammonia release and was a proximate

obstructions delaying evacuation and or exiting the site.

       78.     Each defendant, while knowing the hazards presented by pressurized anhydrous
                                                                                    take any step
ammonia, utterly failed during the course of performing its work on the Project, to
                                                                        their work, and further
to ensure that this hazard was eliminated as part of the performance of
                                                                                     to this hazard.
failed to take any reasonable measure to protect others working in close proximity

        79.     As such, each defendants breached its duty of reasonable care owed to Mr.

Lamattina in this matter while engaging in an active course of conduct.

        80.     Additionally, defendants also breached their duty of ordinary care owed to Mr.

Lamattina in other ways that may be shown during the trial of this matter.

        81.     Said affirmative actions by each defendant constitutes negligence, gross
                                                                                  were done in
negligence, and willful and wanton conduct. In addition, said affirmative actions
                                                                          each defendant's
 reckless disregard to the safety of others known to be nearby and within

 operations.

         82.    Said negligence, gioss negligence, willful and wanton conduct on behalf of the
                                                                                               Death
 defendants was a proximate cause of Mr. Lamattina's suffering and subsequent Wrongful

 and Plaintiff's injuries and damages.

        THIRD CAUSE OF RELIEF — FATI.URE TO PROPERLY SELECT AND TRAIN
        COMPETENT CONTRACTORS AND FAILURE TO SUPERVISE AND TRAIN
                         EMPLOYEES AND LABORERS


         83.     Plaintiff refers to and hereby incorporates all of his previous paragraphs of the

 Complaint as if they were set forth herein verbatim.



                                                  14
      Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 16 of 18




       84.     It is foreseeable to one who is undertaking a major renovation project at a facility

such as the Facility in question, that utilizing incompetent contractors and/or subcontractors would

pose an unreasonable risk to the safety of those lawfully on site, such as Mr. Lamattina.

       85.     Upon information and belief, several of the contracting entities working on the

Project at the Facility were inexperienced in working around anhydrous ammonia and uneducated

about the dangers posed by such a hazard.

       86.     Said inexperience created an unreasonable risk to the safety of those lawfully within

the area of work, in that any accidental in unintentional disturbance or release of pressurized

anhydrous ammonia could severely injure or kill those nearby and others within the surrounding

community.

        87.     LLH, Lineage Logistics, Primus, and/or Republic, upon information and belief,

failed to use reasonable care in the selection of its contractors and/or subcontractors that it utilized

on this Project.

        88.     In addition, LLH, Linage Logistics, Primus, Republic and/or Innovative, upon

information and belief, failed to use reasonable care in the selection, training, and supervision of

its workers in the recognition of, and dangers associated with, working on or near pressurized

anhydrous ammonia.

        89.        Said incompetent contractors and/or subcontractors was a proximate cause of Mr.

Lamattina's suffering and subsequent Wrongful Death and was a proximate cause of Plaintiff's

damages.

        90.        Said failure to properly select, train, and supervise its workers was also a proximate

cause of Mr. Lamattina's suffering and subsequent Wrongful Death and was a proximate cause of

Plaintiff's damages.


                                                    15
      Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 17 of 18




       91.    Said conduct constitutes negligence, gross negiigence, willful and wanton conduct

and was done in reckless disregard to the safety of those working nearby.


         FOURTH CAUSE OF RELIEF — INHERENTLY DANGEROUS ACTIVITY


       92.     Plaintiff refers to and hereby incorporates all of his previous paragraphs of the

Complaint as if they were set forth herein verbatim.

       93.     Working in the vicinity, near, and upon pressurized anhydrous ammonia is

inherently dangerous and constitutes an inherently dangerous activity under the circumstances

raised in this Complaint and under North Carolina law.

       94.     As such and in the alternative, each and every defendant owed to Mr. Lamattina (a

lawful visitor at the Facility) a non-delegable duty to ensure that adequate safety precautions were

taken in the performance on the inherently dangerous activity described above.

        95.    Additionally and in the alternative, each and every defendant owed Mr. Lamattina

a non-delegable duty to make reasonable inspections to ascertain the existence of hidden dangers

(i.e. the presence of pressurized anhydrous ammonia still present during the work on the Project

within the System).

        96.    Consistent with the circumstances of this case, the defendants' acts related to

allowing workers to work on or near hazardous anhydrous ammonia, without first warning of

and/or eliminating the danger (for example by purging the iines near each defendant's area of

work) created a recognizable and substantial danger inherent to the work itself. ln addition this

work was, at all times relevant to Plaintiff s Complaint, susceptible to effective risk control

through the use of adequate safety precautions.

        97.     Defendants' breach of each of their non-delegable duty to ensure that adequate

 safety precautions were taken to prevent the release of pressurized anhydrous ammonia constitute

                                                  W.
      Case 1:21-cv-02428-SDG Document 1-1 Filed 06/14/21 Page 18 of 18




negligence, gross negligence, willful and wanton conduct that was undertaken in reckless disregard

for the safety of others such as Mr. Lamattina.

       98.      Said breaches by the defendants, and each of them, was a proximate cause of Mr.

Lamattina's suffering and subsequent death and was a proximate cause of Plaintiffs damages.

        Wherefore having complained of the defendants, the Plaintiff prays as follows:

       1. That this Court award Plazntiff damages as allowed under North Carolina's Wrongful

             Death Statute;

       2. That this Court award Plaintiff punitive damages as allowed under this Statute;

       3. For a trial by jury on all triable issues;

       4. That this Court tax the costs of this action against the defendants; and

       5. For other further and just relief as this Court deem just and proper.

       Respectfully submitted, this 11`h day of December 2020.

                                               MARTINEAU KING PLLC                ~
                                                                       -,~~           _.


                                              -?lizabet A. Martineau (NC Bar No. 26394
                                               emartineau@martineauking.coni
                                               Joseph W. Fulton (NC Bar No. 44388)
                                               jfulton @martin eauldng.com
                                               P. O. Box 241268
                                               Charlotte, NC 28224
                                               Telephone: (704)247-8520
                                               Facsimile:     (704) 247-8582
                                               Attorneys for Plaintiff




                                                  17
